 In the Matterof BLOEDEL-DONOVANLUMBER MILLS and COLUMBIAVALLEYLUMBER COMPANYandINTERNATIONALWOODWORKERS OFAMERICA, LOCAL No. 46Case No. R-695.-Decided July 1. , 1938Lumber Industry-Employer:parent corporationand whollyowned sub-sidiary-Investigation of Representatives:controversyconcerning representa-tion of employees:controversy concerning appropriate unit ; rival organizations ;employer's refusal to recognize union as exclusive representative-UnitAppro-priate for Collective Bargatin2ng:employees of parent company and subsidiary,excluding supervisory employeeswith authorityto hire and discharge andoffice employees ; jurisdictionof, eligibilityformembership in, and similarityof organization of both rival organizations;organization of business;centralcontrol of labor and personnel policies;history of collectivebargaining relationswith employer;no controversy as to classifications of employees to be in-cluded-Contracts:between employer and union,applicable only to members ofthe contracting union, no bar to determination of representatives-ElectionOrderedMr. Patrick H. WalkerandMr. William A. Babcock, Jr.,for theBoard.Mr. W. H. AbbottandMr. Harold Lant,of Bellingham, Wash.,for the parent Company and the Columbia Company.Mr. Orville K. AlgyerandMr. Joseph P. Pemberton,of Blaine,Wash., for the I. W. A.Mr. Lester C. Voris,of Seattle,Wash., for the Sawmill Union.Mr. David IF. Campbell,of counselto the Board.dDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 26, 1938, InternationalWoodworkers of America,Local No. 46, herein called the I. W. A., filed a petition with theRegional Director for the Nineteenth Region (Seattle, Washington)alleging that a question affecting commerce had arisen concerningthe representation of employees of Bloedel-Donovan Lumber Mills,Bellingham,Washington, herein called the parent Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.8 N. L. R. B., No. 27.230 DECISIONS AND ORDERS231449, herein called the Act.On March 7, 1938, the National LaborRelationsBoard, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 1, asamended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On March 26, 1938, the I. W. A. filed an amended petitionstatingthat the question concerning representation set forth in the originalpetition also affected employees of Columbia Valley Lumber Com-pany, Bellingham,Washington, herein called the Columbia Com-pany, and alleging that all employees of the Columbia Company andof the parent Company at its Cargo mill, including the crib boom,Larson mill, sash and door factory, box factory, fuel department,garage, and Saxon logging camp, except supervisory and office em-ployees, constitute one unit appropriate for the purposes of collec-tive bargaining.On March 26, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the parent Company,the Columbia Company, the I. W. A., and upon Lumber and Saw-millWorkers Union, Local No. 2508, herein called the SawmillUnion, named in the petition and amended petitionas a labor organi-zation claimingto represent employees directly affected by the inves-tigation.On April 1, 1938, theRegionalDirector denied the requestof the parent Company and the Columbia Company for postpone-ment of the hearing.Pursuant to the notice, a hearing was heldon April 4, 5, 6, and 7, 1938, at Bellingham, Washington, beforeJames M. Brown, the Trial Examiner duly designated by the Board.The Board, the parent Company, the Columbia Company, theI.W. A., and the Sawmill Union were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses,and to introduce evidencebearingon the issues was afforded all parties.The Columbia Company appeared specially at the commencementof the hearing and moved for the dismissal of the amended petitionas toit, on the grounds that the operations of the parent Companyand the Columbia Company are separate and distinct, that the Co-lumbiaCompany is not engaged in interstate commerce, and that thealleged question concerning the representation of its employees isnot one affecting commerce.The motion was denied by the TrialExaminer.Thereupon, the parent Company and the Columbia Com-pany, the latter reserving its objection to the jurisdiction of theBoard,filed their separate answers embodyingsubstantially thegrounds of the abovemotionand controverting the allegations of thepetition and amendedpetitionas to the appropriateunit and the 232NATIONAL LABOR RELATION'S BOARDI.W. A.'s claim to have been designated by a majority of the em-ployees as their bargaining representative. - At the close of the pres-entation of evidence concerning the operations of the parent Com-pany and the Columbia Company, the latter renewed its motion todismiss for lack of jurisdiction, and the Trial Examiner reserved-his ruling.At the close of the presentation of all the evidence, theColumbia Company again renewed its motion to dismiss the amendedpetition for lack of jurisdiction, and the Trial Examiner denied themotion.The above- rulings are hereby affirmed.During the courseof the hearing the Trial Examiner made rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed these rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESBloedel-Donovan Lumber Mills, the parent Company, is a Mainecorporation licensed to do business in the State of Washington, andhas its principal place of business at Bellingham, Whatcom County,Washington. It is engaged in logging timber and the manufactureof lumber, boxes, shingles, sash and door products, and wood fuel.At Bellingham it operates the Larson mill, the Cargo mill, includinga crib boom, a box factory, and a sash and door factory. The parentCompany has at Bellingham a fuel department-and a"garage whereits trucks and the trucks of the Columbia Company are serviced andrepaired.All the above operations are known as the Bellinghamoperations.The parent Company also operates the Saxon camp, alogging camp located in Skagit County, Washington, about 35 milesfrom Bellingham. In addition to the above-mentioned operations,which are involved in this proceeding, it operates a mill known asthe Skykomish mill and has logging camps in Clallam and KingCounties, and shingle mills in King and Whatcom Counties, all. inthe State of Washington, but which are not involved here.Over 97 per cent of the logs used in its manufacturing operationscome from the parent Company's own timber lands. The remainderispurchased from contract loggers, known as "gypos", and on theopen market.The parent Company produces approximately 30,-000,000millageboard feet of lumber per month. Its products aresold throughsalesrepresentatives in New York City ; Chicago,Illinois;Los Angeles, California; Minneapolis, Minnesota; and inother principal lumber markets, and through wholesalers.Someproductsare sold toforeign countries through the Douglas Fir 'Ex- DECISIONS AND ORDERS233port and Exploitation Company.Over 90 per cent of the finishedproducts are sold and shipped outside the State of Washington.About 5 per cent of the finished products are sold to the ColumbiaCompany for resale.Of the logs produced, 60 per cent are used inthe parent Company's mills, and from 4 to 8 per cent are sold out-side the State.The gross sales during 1937 amounted to $6,800,000in value.The parent Company employs approximately 1,328 per-sons at the operations involved in this proceeding.Columbia Valley Lumber Company is a Washington corporationmain retail yard, and detail sash and door shop are located in Bel-lingham,Washington, in close proximity to the Bellingham opera-tions.It also operates retail yards at Ferndale, Lynden, and Ever-son,Whatcom County, Washington, which are situated 8 miles, 16miles, and 18 miles, respectively, from Bellingham.The Columbia Company is in the business of selling lumber, lum-ber products, and building materials at retail.All sales are madewithin the State of Washington.About 98 per cent of its purchasesare also made within the State.Almost all the lumber and lumberproducts purchased, amounting to about 45 per cent of the ColumbiaCompany's total purchases, are obtained from the parent Company.Thus, 85 per cent of the fir lumber and all the lathing are obtainedfrom the parent Company.Some lumber and the other buildingmaterials, such as roofing, cement, and the like, which are not manu-factured by the parent Company, are purchased elsewhere. Itemploys about 50 persons.For the purposes of accounting the parent Company and the Colum-bia Company are treated as separate entities in transactions betweenthem. Separate sets of books are kept. Thus, the Columbia Company'soffice and main yard are located on land leased from the parent Com-pany at a stipulated rental.The parent Company furnishes the serv-ices of certain of its skilled employees to the'Columbia Company, forwhich the latter pays the parent Company. Conversely, the Colum-bia Company charges the parent Company for glazing done by it forthe latter's sash and door factory.The Columbia Company paysthe parent Company for servicing and repairing its trucks.Theparent Company furnishes accounting services to the Columbia Com-pany at $300 per month.The parent Company's fuel department has office space in the Colum-bia Company's building, and in return furnishes the fuel to heat thebuilding. In the past, some work of the Columbia Company has beenperformed with the equipment of the parent Company, apparentlywithout charge.Employees of the parent Company are privileged 234NATIONALLABOR RELATIONS BOARDto purchase goods from the Columbia Company and to have the pur-chase price deducted from their wages, without written assignment.The hiring and discharging of employees of the Columbia Companyand the conduct of its daily operations are carried on by E. LeValley,itsmanager and secretary.Similar authority, however, is delegatedto the respective superintendents of the operations conducted underthe name of the parent Company. The determination of the policiesof the Columbia Company, however, is vested in J. N. Donovan, whois its vice president and a director, and who occupies the same posi-tions in the parent Company.Moreover, with the exception of LeVal-ley, all the executive officers and directors of the Columbia Companyare also executive officers and directors of the parent Company.Clearly, therefore, the parent Company exercises complete control overthe operations of its subsidiary.While the latter is organized as aseparate legal entity, in fact it is an integral part or department of theparent Company.'II.THEORGANIZATIONS INVOLVEDInternational Woodworkers of America, Local No. 46, is a labor or-ganization affiliated with the Committee for Industrial Organization.It admits to membership all employees of the parent Company andthe Columbia Company in their operations involved in this proceed-ing, except supervisory employees having the right to hire and dis-charge, and office employees.Lumber and Sawmill Workers Union, Local No. 2508, is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to its membership the same employees as the I. W. A. admits.III.THE QUESTION CONCERNING REPRESENTATIONPrior to August 7, 1937, it appears that the Sawmill Union repre-sented a majority of all employees in the operations here involved.Under a contract dated July 22, 1936, it was recognized by the parentCompany as the bargaining agent for its members in the Bellinghamoperations.Under a contract dated September 11, 1936, it was recog-nized as the representative of its members employed by the Colum-bia Company.Under a contract entered into during the latter partof 1936, the Sawmill Union was recognized by the parent Companyas the bargaining agent for its members in the' Saxon camp.Whileall three contracts are now in effect, the latter until March 1, 1939,and the former two until 30 days' notice of termination shall be given,it is to be noted that none of them grant exclusive bargaining rights.Pursuant to these contracts, the Sawmill Union claims to be the'Cf.Matter of Consolidated Edison Company of New York,Inc.anditsAffiliatedCompaniesandUnited Electrical and Radio Workers of America, etc,4N. L R. B. 71. DECISIONS AND ORDERS235recognized representative of its members in the Saxon camp and inthe Bellingham operations.The extent of its membership therein isnot shown in the record.As to employees of the Columbia Company,the Sawmill Union also contends that it is the bargaining agent foritsmembers pursuant to the applicable contract. It further contendsthat it is the exclusive representative of employees of the ColumbiaCompany, since it alleges that it has been designated by all saidemployees.On August 7, 1937, a majority of the former members of the Saw-mill Union formed the I. W. A.While they did not formally resignfrom membership in the Sawmill Union or relinquish its charter, it isclear that they are no longer members of the Sawmill Union and hencedo not fall within the terms of the said contracts.Subsequently, theI.W. A. notified the parent Company, the Columbia Company, andother employers with whom the Sawmill Union had contracts, of thechange in membership, and treated itself as the successor to the Saw-mill Union as a party to the said contracts. It is not shown whateffect, if any, the parent Company gave to the notification sent it.However, thereafter it dealt both with the I. W. A. and with the Saw-mill Union concerning grievances.In February 1938 the I. W. A. requested the parent Company torecognize it as the exclusive representative of the employees at theBellingham operations, the Saxon camp, and the Columbia Company.The parent Company refused on the ground of the existence of thecontracts with the Sawmill Union.The parent Company also ques-tioned the propriety of including all the aforesaid employees in oneunit.The I. W. A. has made no separate request of the ColumbiaCompany to recognize it as the exclusive representative of itsemployees.We find that a question has arisen concerning representation ofemployees of the parent Company and the Columbia Company.IV.THE EFFECTOF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the parentCompany and the Columbia Company described in Section I above.has a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe I. W. A. contends that an appropriate unit consists of allemployees of the parent Company at its Bellingham operations and 236NATIONAL LABOR RELATIONS BOARDSaxon camp, together with all employees of the Columbia Company,excluding supervisory employees with authority to hire and discharge,and office employees.The Sawmill Union contends that employees of the Columbia Com-pany constitute a separate unit.It appears, although it is not entirelyclear, that the Sawmill Union also contends that employees at theSaxon camp constitute a separate unit.The parent Company maintains that employees at the Saxon campconstitute a separate unit.It further contends, as does the ColumbiaCompany, that the latter's employees constitute a separate unit, overwhich the Board has no jurisdiction.We have found above that theBoard has jurisdiction.An analysis of the contentions of the parties shows that they are inagreement on two points: (1) that the employees at the Bellinghamoperations may properly be included in one bargaining unit, and (2)that office employees and supervisory employees with authority to hireand discharge should be excluded from the unit or units found to beappropriate.The questions remaining are whether either the em-ployees at the Saxon Camp or the employees of the Columbia Com-pany or both should be included with the employees at the Bellinghamoperations in a single unit or whether each of these three groups ofemployees constitutes an appropriate bargaining unit.The jurisdiction assumed by both the I. W. A. and the SawmillUnion is identical.Each admits to membership all employees in thelumber industry in the logging, manufacturing, and retail branches,except supervisory employees having authority to hire and discharge,office workers, and certain other classifications of employees not mate-rialhere.Each has geographical jurisdiction over employees ofoperations inWhatcom County, and the Saxon camp, which is situ-ated in Skagit County.Both unions are organized along industriallines.Prior to August 7, 1937, the Sawmill Union included among itsmembers employees at the Bellingham operations, the Saxon camp,and the Columbia Company.A sub-local union was established for theloggers in the vicinity of the various logging camps, since it was incon-venient for them to attend the regular meetings at Bellingham.More-over,members at the Saxon camp met informally at the camp todiscuss their individual problems.The authority to act in behalf ofitsmembers and to represent them in matters of collective bargaining,however, was retained by and continued to be exercised by the Saw-mill Union.Subsequent to August 7 the Sawmill Union, as well asthe I. W. A., was organized and functioned in the same manner.From January to June 1935 the parent Company, bargained with DECISIONS AND ORDERS237the Sawmill Union as the representative of employees at the Belling-ham operations. In June 1935, a strike occurred in the Bellinghamoperations and the retail sash and door 'shop of the Columbia Com-pany.Shortly thereafter, the retail yards of the Columbia Com-pany were picketed, resulting in their being closed.Although em-ployees of the Saxon camp were not then fully organized and werenot involved in the strike, it likewise was shut down because of theclosing of the Bellingham operations.The strike was settled pur-suant to a memorandum dated June 15, 1935, and signed by Donovanon behalf of the parent Company. The extent of applicability of thememorandum is not clear from its terms. In the main it covered theBellingham operations, although it also provided for base pay forcommon labor in the logging camps. Its terms do not on their facerelate to employees of the Columbia Company, but it is not shownthat the strike as to them was settled pursuant to any separateagreement or memorandum.Thereafter, the contracts already described in Section III abovewere negotiated and signed. In the negotiations the Sawmill Unionacted through committees composed of employees at the Saxon camp,each of the Bellingham operations, and the Columbia Company, re-spectively, together with officers of the Sawmill Union.The parentCompany participated in the negotiations through Donovan, its vicepresident, who signed the contracts on its behalf, and through therespective superintendents or managers of the Saxon camp and eachof the Bellingham operations.The Columbia Company was repre-sented by its manager and secretary, LeValley, who signed the con-tract on its behalf.LeValley, however, acted upon consultation withDonovan.The contracts were between the parent Company and theColumbia Company, respectively, and the Sawmill Union, approvalof the terms in each instance being first made by the latter's entiremembership.The evidence, therefore, shows that there is a historyof successful collective bargaining prior to August 7, 1937, by allemployees involved as one unit. It is not shown that this history hasbeen altered materially by conditions existing subsequent to that date.Rather, the contrary conclusion is indicated by the evidence.It has already been found that the Columbia Company constitutesan integral part of the parent Company's operations.The historyof bargaining shown by the record and the jurisdictional claims as tomembership of both organizations lead us to find that the employeesat the Saxon camp and at the Columbia Company-should be includedwith the employees at the Bellingham operations in one unit.We find that all employees of the parent Company at its Cargomill, including the crib boom, Larson mill, sash and door factory, 238NATIONALLABOR RELATIONS BOARDbox factory,fuel department,garage, and Saxon camp,together withall employees of the Columbia Company, excluding supervisory em-ployees with authority to hire and discharge,and office employees,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to employees of the parent Com-pany and the Columbia Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing, the I. W. A. introduceda membershiplist.A com-parison with pay-roll lists introducedin evidence discloses that ofthe approximately 1,260 employees shown thereonas being in theappropriateunit, the namesof some 1,076appearon said membershiplist.The Sawmill Union,however, questionsthe authenticity of thedesignationsrepresentedby the membershiplist, and assertsthat thenames of some of its members appear thereon.No signedapplica-tions for membership or other originaldata were introduced in evi-dence.The extentof the claimsof the Sawmill Uniondoes notappear inthe record.There is evidence, however, thatthe SawmillUnion hassome membership in various operations in the appropriateunit.Moreover, it appears that the pay-roll listswhichwere introducedinclude the names of somepersons whoare not actuallyemployed bythe parent Company at its Bellinghamoperations,and only approxi-mately two-thirds of the employeesnamedon thelist for the Saxoncamp are permanent employees.Pay rolls whichwere introduced inevidence were for periods when the operationsof the parent Companywere belowthe normalvolume.In view of these facts,we believethat the question concerning repre-sentation can best-be resolvedby holdingan electionby secretballot.The petitionwas filed during a period inwhich theBellingham opera-tions were at less thannormal capacity and while theSaxon campwas completelyshut down.It appears that a more normalcapacityof production and employment is attainedduring thesummer months.In order toinsure eligibilityto the greatest number of employees, allemployees employed in the appropriate unit during the last pay-rollperiod of each of therespective operations next precedingthe date ofthis Directionshallbe eligibleto vote inthe election.Upon the basis of the abovefindings of fact and upon the entirerecord in the case,the Board makes the following : DECISIONS AND ORDERS239CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bloedel-Donovan Lumber Mills and Colum-biaValley Lumber Company, Bellingham, Washington, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All employees of the parent Company at its Cargo mill, includ-ing the crib boom, Larson mill, sash and door factory, box factory,fuel department, garage, and Saxon camp, together with all employeesof the Columbia Company, excluding supervisory employees withauthority to hire and discharge, and office employees, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Bloedel-Donovan Lumber Mills and Columbia Valley Lumber Company, an.election by secret ballot shall be conducted within twenty (20) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 9, of said Rules and Regulations, among theemployees of Bloedel-Donovan Lumber Mills employed at its Cargomill, including the crib boom, Larson mill, sash and door factory, boxfactory, fuel department, garage, and Saxon camp, and among all em-ployees of Columbia Valley Lumber Company, employed during thelast pay-roll period in each of said operations, respectively, next pre-ceding the date of this Direction, excluding supervisory employeeswith authority to hire and discharge, office employees, and those whohave since quit or been discharged for cause, to determine whethersuch employees desire to be represented by International Woodworkersof America, Local No. 46, affiliated with the Committee for IndustrialOrganization, or by Lumber and Sawmill Workers Union, Local No.2508, affiliated with the American Federation of Labor, for the pur-pose of collective bargaining, or by neither. 240[SAME TITLE]NATIONAL LABOR RELATIONS BOARDAMENDMENT TO DIRECTION OF ELECTIONJuly 29, 1938On July 12, 1938, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitledproceeding, the election to be held within twenty (20) days from thedate of Direction, under the direction and supervision of the Re-gional Director for the Nineteenth Region (Seattle, Washington).The Board, upon the recommendation of the Regional Director, forgood cause shown, hereby amends its Direction of Election by strik-ing therefrom the words "within twenty (20) days from the date ofthis Direction" and substituting therefor the words "at such time asthe Board may in the future direct."8 N. L. R. B., No. 27a.